Case 2:19-cv-15432-SDW-LDW Document 92 Filed 06/15/21 Page 1 of 2 PageID: 541




NOT FOR PUBLICATION

                                   UNITED STATES DISTRICT COURT
                                  FOR THE DISTRICT OF NEW JERSEY

    QUTEN RESEARCH INSTITUTE, LCC,                            Civ. No. 19-15432 (SDW)(LDW)

                                        Plaintiff,

                       v.                                       ORDER

    BIOTHRIVE SCIENCES, LLC, et al.,

                                       Defendants.              June 15, 2021

WIGENTON, District Judge.

           Before this Court is the Report and Recommendation (“R&R”) entered on April 22, 2021

by Magistrate Judge Leda D. Wettre (“Judge Wettre”), recommending that Defendants IC Global

Neutraceuticals, LLC (“IC Global”) and Pharma-Natural, Inc.’s (“Pharma-Natural”) (collectively

“Moving Defendants”) motions to dismiss for lack of personal jurisdiction be granted. Defendants

Biothrive Sciences, LLC (“Biothrive”) and James Horan (“Horan”) (collectively, “Biothrive”)

filed objections to the R&R. 1 (D.E. 79.) This Court has reviewed the reasons set forth by Judge

Wettre in the R&R as well as Biothrives’s objections. This Court is satisfied that Judge Wettre

properly determined that this Court does not have personal jurisdiction over the Moving

Defendants and that dismissal was proper. 2

           Based on the foregoing, and for good cause shown, it is hereby




1
    Plaintiff does not object to the entry of the R&R.
2
 Judge Wettre entered the R&R after giving the parties the opportunity to conduct “months of jurisdictional
discovery.” (D.E. 78 at 5.) Biothrive’s attempt to now file an additional affidavit with its objections in order to
“further support and adequately demonstrate that [Moving Defendants] do have sufficient contacts with the State of
New Jersey” is inappropriate.
Case 2:19-cv-15432-SDW-LDW Document 92 Filed 06/15/21 Page 2 of 2 PageID: 542




       ORDERED that the R&R of Judge Wettre (D.E. 78) is ADOPTED as the conclusions of

law of this Court.

       SO ORDERED.

                                              s/ Susan D. Wigenton, U.S.D.J.

Orig: Clerk
cc:   Parties
      Leda D. Wettre, U.S.M.J.
